ON MOTION FOR REHEARING.
We have studied very carefully the contentions in the motion for rehearing, and have reread the brief of evidence and the grounds of the motion for new trial and the exceptions presented, in the light of the authorities cited by the plaintiff in error. We find nothing in the opinion which contradicts or conflicts with *Page 909 
the previous rulings of this court or of the Supreme Court of the State. Able counsel for plaintiff in error contend that the State's testimony with reference to the general reputation is based upon hearsay testimony not properly coming within the general exceptions. A careful reading of the authorities cited in the opinion, as well as those cited in the motion for rehearing, in the light of the evidence and the exceptions in the motion for new trial, is sufficient to establish the fact that the statutory questions with reference to proof of general reputation were substantially complied with. It will be further observed that if any damaging evidence as to specific acts with reference to the general reputation of the house was injected into the case, it was done by the defendant on cross-examination and without any objection from him, as far as the record shows, that the giving of such testimony was not responsive to the questions within the broad sphere of cross-examination.
Rehearing denied. Broyles, C. J., concurs. MacIntyre, J.,dissents.